Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 7, 2021 has been entered.  No claims have been amended.  Currently, claims 1-20 are pending for examination.

Response to Arguments
Applicant's arguments filed August 7, 2021 have been fully considered but they are not persuasive. 
Regarding the arguments against the 35 U.S.C. 112 enablement rejection, applicant argues the original claim set states the limitation, "the predetermined duration being independent of a change in an initiation signal for the second electrical signal".  The 112 rejection applied in the previous Office action is not a written description or new matter rejection, but an enablement rejection, where it was determined that the specification (including the original claims) did not provide support regarding receiving any changes in the indication of the acute event and initiation signal in order to enable the limitation of the predetermined duration "being independent of change in the initiation signal".   
Regarding the arguments against the 35 U.S.C. 103 rejection, applicant argues the Office's interpretation of the cited paragraph [0096] of Scott (US PG Pub 2010/0191304) not meeting the claimed limitation of, "the predetermined duration being independent of change in the initiation signal for the second electrical signal".  Paragraph [0096] of Scott states in part, "the duration of the acute therapy mode is pre-determined and is independent of whether or not an indication of the acute manifestation of the medical condition continues to be asserted.  In other words, the detection of the 
Applicant further argues on page 16 of the response that "the Office admits that Scott does not disclose this limitation by stating 'Scott does not expressly disclose receiving an indication of a change in the initiation signal'".  This statement is not the same as admitting Scott does not disclose the limitation of the predetermined duration being independent of a change in an initiation signal for the second electrical signal, as applicant argues is equivalent.  As stated above, Scott clearly states the predetermined duration of the acute therapy mode is independent of change in the initiation signal for the second electrical signal.  Instead, the Office identifies that Scott does not disclose the method step of receiving an indication of change of the initiation signal.  Therefore, the previous Office action presents Osorio et al. (US PG Pub 2011/0270096) as teaching this specific limitation ([0259]) to log a timestamp of the events and storing the information in device memory ([0258]).  The previous Office action presents the rationale that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scott to try to continuously monitor for changes in the initiation signal as taught by Osorio et al. in order to better record and store information about the acute event.  Applicant does not present arguments directed to this obviousness rationale and instead argues that neither Scott nor Osorio et al. disclose/teach the limitation of "the predetermined duration being independent of change in an initiation signal for the second electrical signal".  In response to applicant's argument that neither Scott nor Osorio et al. disclose this limitation, the test for .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Case law holds that applicant’s specification must be "commensurately enabling [regarding the scope of the claims]" Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990).  Otherwise undue experimentation would be involved in determining how to practice and use applicant's invention.  The test for undue experimentation as to whether or not all embodiments within the scope of claims 1, 11 and 15 can be used as claimed and whether claims 1, 11 and 15 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Upon applying this test to claims 1, 11 and 15, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 1, 11 and 15 read on receiving an indication of a change in the initiation signal and the predetermined duration being independent of the change in the initiation signal for the second electrical signal while the specification only discloses the triggering of the second electrical signal in response to the indication of the acute event ([0082]) and is silent toward receiving any changes in the indication of the acute event, initiation signal, and the predetermined duration being independent of change in the initiation signal.
(b) There is no direction or guidance presented for receiving an indication of a change in the initiation signal and the predetermined duration being independent of the change in the initiation signal for the second electrical signal.
(c) There is an absence of working examples concerning receiving an indication of a change in the initiation signal and the predetermined duration being independent of the change in the initiation signal for the second electrical signal.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1, 11 and 15.
Claims 2-10, 12-14 and 16-20 are rejected to for being dependent on claims 1, 11 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US PG Pub 2010/0191304) in view of Osorio et al. (US PG Pub 2011/0270096) and Pless (US Pat 6,466,822).
Regarding claims 1-20, Scott discloses a method, device and system of treating a medical condition in a patient using an implantable medical device, comprising: applying to a cranial nerve a first electrical signal (“chronic therapy”) including at least one microburst of a plurality of pulses 910 (fig. 9) during a first time period to treat the medical condition, the first time period being a time period during which there is no indication that an acute condition has occurred ([0096]); receiving an indication of an acute condition 940; generating an initiation signal for a second electrical signal (“acute therapy”) based on the received indication signal of the acute condition; applying the second electrical signal to the cranial nerve 970 ([0101]) to treat the medical condition in response to the initiation signal, the second electrical signal including at least one burst of a second plurality of pulses during a second time period that is a non-microburst ([0100]) where the first time period occurs prior to the second time period (fig. 9); wherein applying the first electrical signal further comprises applying the microburst signal in a predetermined timing pattern ([0035], [0066]); wherein applying the second electrical signal in an acute 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ERICA S LEE/Primary Examiner, Art Unit 3792